Citation Nr: 0814880	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to service-connected 
diabetes mellitus.

6.  Entitlement to service connection for a kidney 
disability, claimed as secondary to service-connected 
diabetes mellitus.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

8.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, S.R. and B.H.


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1970 and had periods of active duty for training from 
September 1973 to December 1977.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from April 2004, May 2005 and October 2005 rating 
decisions of the St. Louis, Missouri Regional Office (RO) of 
the Department of Veterans Affairs (VA). The April 2004 
rating decision denied service connection for PTSD.  The May 
2005 rating decision denied service connection for a left 
knee disability claimed as secondary to service-connected 
right knee disability, and the October 2005 rating decision 
denied service connection for tinnitus.

The Board notes that a review of the claim files reflects 
that the veteran has raised inferred claims of entitlement to 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus and entitlement to 
service connection for bilateral upper and lower extremity 
peripheral neuropathy, to include as secondary to service-
connected diabetes mellitus.  As these issues have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.

The issues of entitlement to service connection for a low 
back disability, entitlement to service connection for a 
cardiovascular disability, to include as secondary to 
service-connected diabetes mellitus, entitlement to service 
connection for erectile dysfunction, entitlement to service 
connection for a kidney disability, to include as secondary 
to service-connected diabetes mellitus, and whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a cervical spine 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.

2.  The competent evidence of record does not demonstrate 
that the veteran has a currently diagnosed left knee 
disability.
 
3.  The competent evidence of record demonstrates that the 
veteran has a current PTSD diagnosis, but does not establish 
that he engaged in combat with the enemy or the occurrence of 
a verifiable in-service stressor.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed (as an organic disease of 
the nervous system) to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  A left knee disability, was not incurred in, or 
aggravated by, active service, and is not proximately due to, 
or aggravated by, a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).

3.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (f)(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date will be assigned in 
the event of the award of the benefits sought.
 
In the present case, VA satisfied its duty to notify by means 
of September 2002, February 2005, July 2005, January 2006, 
March 2006, and October 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence, 
as well as requested that he submit any additional evidence 
in his possession pertaining to the claims.  The March 2006 
and October 2006 VA letters provided him with notice of the 
type of evidence necessary to establish a disability rating 
and effective date in the event of award of any benefit 
sought.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although additional VCAA notice was provided to the appellant 
after the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, such service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder. 38 C.F.R. § 3.310 
(2007).  Secondary service connection includes instances in 
which an established service-connected disorder results in 
additional disability of another condition by means of 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

1.  Tinnitus

The veteran asserts that service connection is warranted for 
tinnitus.  In terms of establishment of service connection on 
a nonpresumptive direct incurrence basis, the Board 
acknowledges that the veteran was exposed to noise trauma 
while in service.  Indeed, the veteran's DD Form 214 reflects 
that his military occupational specialty was that of a light 
weapons infantryman.  Likewise, the veteran's DA Form 20 
reflects that his principal duties included that of a 
rifleman and a grenadier.  Such form also indicates that the 
veteran received an award and/or decoration for the Rifle M-
14, Rifle M-16, and the Machine Gun M-60.  Therefore, the 
Board finds that it would have been consistent with the 
circumstances of the veteran's service for him to have been 
exposed to noise trauma in service.  As such, the Board 
concedes that the veteran was exposed to acoustic trauma in 
service.  

However, the veteran's service medical records are silent for 
complaints of, or treatment for, tinnitus.  The record 
establishes that the first documentation 
of tinnitus was many years after the veteran's separation 
from service in an October 2006 letter, in which the 
veteran's treating physician indicated that he had been 
treating the veteran for tinnitus since 1987.  In the absence 
of demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  
Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically 
relates the veteran's current tinnitus to his in-service 
exposure to noise.  In this regard, the Board notes that the 
examiner from the April 2007 VA examination reported that the 
veteran's tinnitus was not related to the veteran's exposure 
to noise in service.  In reaching this conclusion, the 
examiner noted that:

SMRs are negative for tinnitus 
complaints.  The veteran waited 25 years 
post military to claim service connected 
tinnitus.  There are many causes of 
tinnitus not related to acoustic trauma.  
The examiner cannot be 50 % or more 
certain.  It is less likely as not that 
tinnitus was caused by or a result of 
military related acoustic trauma.

Therefore, in the absence of any clinical evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
tinnitus on a nonpresumptive direct incurrence basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in 1987, which was many years 
after the veteran's discharge from service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis.

In conclusion, although the veteran asserts that his current 
tinnitus is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record, including the April 2007 VA medical 
opinion, is of greater probative value than the veteran's 
statements in support of his claim.  Although the Board 
concludes that the evidence is sufficient to establish that 
the veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish that his 
current tinnitus is related to such incident of service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus and the claim must be 
denied.

2.  Left Knee

The veteran also asserts that service connection is warranted 
for a left knee disability, to include as secondary to a 
service-connected right knee disability.
In order to establish service connection on a secondary basis 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability. 

The record reflects that the veteran is currently service-
connected for a right knee disability.  With respect to a 
current disability, the record reflects that the veteran has 
been diagnosed with reflex sympathetic dystrophy of the left 
lower extremity, for which he wears a brace.  However, other 
than on VA examination in April 2005 where the veteran 
complained of constant left knee pain, the record does not 
reflect that he has complained of, or sought treatment for a 
left knee disability.  Indeed, although the veteran, during 
his April 2005 VA joints examination, indicated that his left 
knee pain (which he attributed to favoring his right knee and 
not any specific injury) began in 1990, he also indicated 
that he had not had any formal medical evaluation or 
treatment to the left knee, other than for the brace. 

Moreover, the April 2005 VA examiner, after an examination of 
the veteran's left knee stated that, "there is no evidence 
whatsoever that this gentleman has any type of pathologic 
process in the knee joint itself."  In fact, the examiner 
attributed the veteran's left knee pain to a non-service 
connected disability.  According to the examiner, who 
diagnosed the veteran with causalgia of the left leg, the 
veteran "apparently... does have reflexes sympathetic 
dystrophy of the left lower extremity and the pain, which 
[he] experiences in the left knee is only partial of the 
total leg pain."  The examiner further opined that any left 
knee symptomology that the veteran has is not related to his 
service-connected right knee disability.  According to 
examiner, "it is the opinion of this examiner that there is 
no evidence whatsoever that this gentleman's left knee 
problem is in anyway related to the right knee or true 
condition, which arose while he was on active duty."

There is also no competent clinical evidence of record that 
demonstrates that the veteran's service-connected right knee 
disability aggravates any left knee disability.  Accordingly, 
in the absence of any evidence that the veteran's left knee 
disability was caused or aggravated by his service-connected 
right knee disability, the preponderance of the evidence is 
against a grant of service connection on a secondary basis.

The evidence of record also does not demonstrate that the 
veteran is entitled to a grant of service connection on a 
direct incurrence basis.  Indeed, with respect to an in-
service injury or disease, the veteran's service medical 
records are silent for complaints of, or treatment for a left 
knee disability.  Moreover, with respect to a current left 
knee disability, the record does not demonstrate that the 
veteran has a currently diagnosed left knee disability.  
Indeed, as noted above, the April 2005 VA examiner indicated 
that there was no evidence that the veteran experienced any 
type of pathologic process in the left knee joint itself, but 
that the veteran experienced left lower extremity reflex 
sympathetic dystrophy.  Therefore, as the evidence of record 
does not demonstrate that the veteran has a current diagnosed 
left knee disability, the Board concludes that an award of 
service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.   Thus, in the absence of any evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disability on a direct incurrence 
basis.

In conclusion, although the veteran asserts that he has a 
current left knee disability that is related to service, 
including his service-connected right knee disability, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record, 
including the April 2005 medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran has a 
current left knee disability as a result of his service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left knee disability, to include 
as secondary to service-connected right knee disability and 
the claim must be denied.

3.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran asserts that service connection is warranted for 
PTSD.  The record demonstrates that the veteran has been 
diagnosed with PTSD since 2002.  With respect to his in-
service stressors, the veteran has claimed both combat and 
noncombat related stressors.  

With respect to his combat-related stressors, the veteran has 
indicated that on April 1, 1969, when he first arrived in 
South Korea, he and some other soldiers were chosen to go on 
a top secret operation in the Demilitarized Zone (DMZ), which 
was a combat area, to hunt down and kill any of the North 
Korean Special Forces that had infiltrated to the south of 
the parallel in an attempt to assassinate a high ranking 
South Korean official.  According to the veteran, after the 
insurgents were neutralized, he came upon some American 
soldiers who were posing with, and taking pictures of, a 
North Korean Special Forces Sapper who had been hit with 
light weapons fire over 30 times.  As a result, because the 
man's body was a horror to look at and was actually falling 
apart, the veteran had a feeling of disgust that devastated 
him.  Another combat related stressor that the veteran 
reported occurred on October 18, 1969 and involved the 
veteran engaging in combat with insurgents after witnessing 
the dead bodies of four American soldiers who had been killed 
in an ambush in the DMZ. 

However, after a review of the record, the Board concludes 
that there is no objective competent evidence that 
establishes that these events occurred, or that the veteran 
was engaged in combat with the enemy.  In this regard, the 
veteran's personnel records reflect that he served in Korea 
from April 6, 1969 to May 4, 1970.  Service personnel records 
also establish that his principal duties were rifleman and 
grenadier in an infantry division from April 11, 1969 through 
March 9, 1970.  However, such records do not demonstrate that 
the veteran was involved in any combat-related activity.  
Further, although the record reflects that the veteran 
received the National Defense Service Medal, Armed Forces 
Expeditionary Medal (Korea), a Parachutist Badge, and the 
Expert Infantryman's Badge (Korea), there is no evidence that 
such medals/badges were awarded for combat and/ or valor.  
Moreover, the record does not reflect that the veteran was 
awarded any other award or decoration indicative of combat-
related service.

The Board finds that the veteran has not provided any 
independent evidence that could corroborate his statements as 
to the occurrence of the claimed stressors.  Other than the 
veteran's testimony regarding the occurrence of the 
aforementioned stressors, the claims folder does not contain 
any additional evidence of their actual happening.  

The Board notes that in January 2006, the RO made a formal 
finding that the record contained a lack of information 
required to verify stressors relative to the PTSD claim, 
despite efforts to obtain this information from the veteran.  
In this regard, with respect to the veteran's report that he 
saw soldiers who had been killed in an ambush in the DMZ, it 
is noted that the evidence that the veteran submitted 
reflected that the killed in action were from Co C, 1st BN 
32d INF.  However, the veteran was with Co A, 2d BN, 38th 
INF.  

Further, with respect to the incident involving North Korean 
infiltrators, although the veteran reported that such event 
occurred around April 1969, it in fact, happened in January 
1968.  The Board notes that such date is prior to time that 
the veteran was stationed in Korea.  As noted above, the 
veteran did not arrive in Korea until April 6, 1969.

With respect to non-combat related stressors, the veteran has 
related an incident that occurred in the early fall of 1968 
at Ft. Benning, Georgia, in which his parachute malfunctioned 
while on his first jump.  According to the veteran, while 
flying down, he collided with another paratrooper whose 
parachute had also malfunctioned.  The veteran indicated that 
while he survived his parachute malfunction, the other 
paratrooper did not.  The veteran has also related another 
incident in which he was charged with shooting another 
soldier and was told that he was going to be court-martialed.  
However, it was later found out that the soldier had shot 
himself.

The Board again finds that the veteran has not provided any 
independent evidence that could corroborate his statements as 
to the occurrence of the claimed stressors.  Other than the 
veteran's testimony regarding the occurrence of the 
aforementioned stressors, the claims folder does not contain 
any additional evidence of their actual happening.  Indeed, 
in an attempt to verify the veteran's parachute malfunction 
stressor, a CURR response in February 2004 indicated that it 
did not research and/or maintain military records for the 4th 
student BN.  It also indicated that the veteran gave 
conflicting dates of the incident, including in May, June, or 
July 1968 and the early fall of 1968 and that he did not give 
a name.

Therefore, because the veteran has not provided any evidence 
of combat with the enemy or any independent evidence that 
could corroborate his statements as to the occurrence of the 
claimed stressors, the Board concludes that the veteran has 
not established the occurrence of a verifiable in-service 
stressor.  

In conclusion, although the veteran contends that he has a 
diagnosis of PTSD that is related to a stressor in service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds 
that the negative evidence of record is of greater probative 
value than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran has PTSD that is 
related to the veteran's active military service.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD and the 
claim must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability, is denied.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


REMAND

The record reflects that in August 2007, the veteran 
submitted a Notice of Disagreement with the August 2007 
rating decision that, in pertinent part, denied service 
connection for a cardiovascular disability, claimed as 
secondary to service-connected disability, a kidney 
disability, claimed as secondary to service-connected 
disability, erectile dysfunction and a lumbar spine 
disability, and found new and material evidence had not been 
received to reopen a claim for service connection for a 
cervical spine disability.  However, it does not appear that 
a Statement of the Case (SOC) has been issued with regard to 
these matters.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that in these circumstances where a 
Notice of Disagreement is filed, but a Statement of the Case 
has not been issued, the Board must remand the claim to the 
RO to direct that a Statement of the Case be issued.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case in response 
to the notice of disagreement with the 
August 2007 rating decision adjudication 
of the issues of service connection for a 
cardiovascular disability, to include as 
secondary to diabetes mellitus, new and 
material evidence to reopen a claim of 
entitlement to service connection for a 
cervical spine disability, service 
connection for a kidney disability, to 
include as secondary to diabetes 
mellitus, service connection for erectile 
dysfunction, and service connection for a 
lumbar spine disability.  The veteran 
should be apprised that he must timely 
submit a substantive appeal, VA Form 9, 
Appeal to Board of Veterans' Appeals, to 
complete an appeal as to these matters.  
The veteran and his representative should 
be provided the appropriate opportunity 
to respond.  Only if a timely substantive 
appeal as to any issue is received, 
should the case then be returned to the 
Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


